uvi-is
                               ELECTRONIC RECORD




COA #      02-14-00453-CR                        OFFENSE:        19.02


           Jeremy Paul Thornburg v. The
STYLE:     state of Texas                        COUNTY:         Young

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    90th District Court


DATE: 08/06/15                    Publish: NO    TC CASE #:      10123




                         IN THE COURT OF CRIMINAL APPEALS


          Jeremy Paul Thornburg v. The State
STYLE:    of Texas                                    CCA#:
                                                                      \\Vt-l$
         APPELLANT*?*                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

date:       ///qy/^^ir                                SIGNED:                          PC:_

JUDGE:        ?J\ L/a.                                PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:



                                                                             ELECTRONIC RECORD